The court agreed and determined — That after the return day of an execution is expired, an officer has no right to levy; but the court observed, that the statute required that executions should he made returnable within sixty days or to the next court, if there are sixty days to the next court — that when an execution is prayed out within, sixty days of the next court, and made returnable according to law, it is returnable to the next court which hath sixty days from the date of the execution and the session, of the court, which will make this execution returnable to the County Court in. June A. D. 1783 •— further, the officer is responsible at all events for the salt.
Arid verdict and judgment was for' the plaintiff.